Citation Nr: 9911239	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral plantar callosities.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

Service connection was granted for bilateral plantar 
callosities in a January 1970 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective September 11, 1969.  The disability rating decision 
was subsequently increased to 10 percent, effective February 
25, 1974, by a May 1974 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied an increased disability rating 
for bilateral plantar callosities, and granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective December 23, 1993.  This assigned disability rating 
was subsequently increased to 50 percent, effective December 
23, 1993, by a January 1998 Supplemental Statement of the 
Case.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the PTSD issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an increased evaluation based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In this case, 
a review of the evidence shows that rather than provide a 
staged rating for discrete intervals during the pendency of 
the appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  

In an April 1999 statement, the veteran's representative 
raised the issue of entitlement to increased compensation 
based upon unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
adjudication after appropriate development is accomplished, 
including providing the veteran with a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.


FINDINGS OF FACT

1.  At the most recent VA examination of the veteran's feet 
in August 1998, the examiner opined that there was an 
approximate 40 percent loss of functional ability, secondary 
to pain and effects of the callosities on the feet.

2.  The veteran's PTSD is productive of no more than 
considerable social and industrial impairment.

3.  The veteran's PTSD is not manifest by obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.

4.  While the veteran's PTSD is productive of difficulty in 
adapting to stressful circumstances, to include work and a 
worklike setting, and episodes of depression, the PTSD does 
not affect his ability to function independently, 
appropriately, and effectively.  Similarly, while there is 
evidence of impaired impulse control in the form of 
irritability and angry outbursts, no periods of violence were 
reported. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
bilateral plantar callosities has been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 
4.71a, Diagnostic Code 5284 (1998).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998) (reflecting changes made by 61 Fed. Reg. 52695-52702 
(October 8, 1996)); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that both his 
bilateral plantar callosities and PTSD are more disabling 
than contemplated by the current evaluations.  Therefore, his 
claims for increased evaluations are well-grounded.  The RO 
has obtained medical records from health care providers who 
have treated the veteran, and has had him examined on several 
occasions for both disabilities.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

Background:  Bilateral Plantar Callosities.  Service 
connection was granted for bilateral plantar callosities in a 
January 1970 rating decision.  A noncompensable (zero 
percent) disability rating was assigned, effective September 
11, 1969.  The disability rating decision was subsequently 
increased to 10 percent, effective February 25, 1974, by a 
May 1974 rating decision.

The veteran underwent a VA examination of his feet in April 
1994.  At this examination it was noted that his claims file 
and VA medical records were available, but the veteran 
reported that some of his old records had not caught up with 
him yet.  The examiner summarized the history of this 
disability, including the fact that the veteran underwent 
surgery in 1981 or 1982 to correct this problem.  At the 
examination, the veteran reported that the surgery was 
significantly successful, and that he was no longer required 
to wear corrective shoes.  However, since that time, his feet 
had started to bother him again.  For example, he reported 
that he had recurrent calluses which he periodically cut off 
himself.  Also, he had trouble with toenail growth, and 
currently had a fungal infection of his toes, which he also 
cut back periodically.  Moreover, he acknowledged that his 
weight contributed somewhat to his problems.  At one point he 
weighed over 300 pounds, and reported that he currently 
weighed 265 pounds.

On physical examination, the examiner found the veteran's 
feet to have normal color, and good pulses.  There was no 
swelling.  The examiner noted that there did not appear to be 
any unusual calluses present, but found that the veteran did 
have some mild pes planus problems.  Also, the veteran had a 
bilateral fungal infection of the toenails, particularly the 
large toes.  Further, the veteran was able to walk on his 
toes and heels without significant difficulty, and he walked 
without a limp.

VA medical records were obtained that covered the period from 
December 1993 to March 1994.  Among other things, these 
records show the veteran was hospitalized from December 1993 
to January 1994.  At the time of this hospitalization, 
physical examination of the extremities noted well-healed, 
bilateral foot scars, secondary to surgery for plantar 
calluses.  No other pertinent findings were made regarding 
the veteran's feet.

In a November 1994 rating decision, the RO confirmed and 
continued the assigned 10 percent disability rating for the 
bilateral plantar callosities.  The RO found that there was 
no evidence of deformity, pain, swelling, or calluses.  
Therefore, the findings did not warrant a disability rating 
in excess of the current 10 percent.

The veteran's Notice of Disagreement was received in December 
1994.  He contended that his feet disorder was manifest by 
deformity, pain, swelling, and calluses.

Additional VA medical records were obtained that covered the 
period from June 1995 to August 1996.  These records show the 
veteran had surgery in October 1995 for hammertoe of the left 
foot, and described the details thereof.  A follow-up report 
noted a satisfactory postoperative course.

A new VA examination of the feet was accorded to the veteran 
in July 1997.  The examiner noted that the veteran's VA files 
were available for his review.  Further, it was noted that 
since the prior examination, the veteran had surgery on his 
left foot by a local orthopedic surgeon.  The veteran 
reported that the second toe of his left foot was 
straightened out, but had begun to curl up again and would 
probably need further surgery.  Additionally, he reported 
that he continued to have to trim the calluses on the bottoms 
of his feet, intermittently, in order to keep the pain down 
when he walked.  It was noted that VA provided boots for the 
veteran, but that the calluses built up, and if he stepped on 
a rock or anything sharp it gave him a lot of pain in his 
feet.  The veteran acknowledged that he continued to struggle 
with his weight, and that it was a significant problem.  It 
was also noted that the veteran's current medications 
included Tylenol and anti-inflammatories for pain control.  

On physical examination, the examiner noted that the veteran 
was heavyset.  However, he walked without any significant 
limp, but was somewhat slow and purposeful.  The examiner 
found good pulses of the feet.  Also, capillary refill was 
good.  There was no significant swelling.  Further, the 
examiner found noticeable fungal changes of all the veteran's 
toes, particularly the great toes.  The examiner also found 
well-healed surgical incisions on the dorsum of both feet 
around the area of the metatarsophalangeal joint of the 
second toes.  The second toes of both feet showed hammertoe 
deformity with plantar flexion at the proximal 
interphalangeal joint.  However, the toes were not rigid.  
The examiner found no other deformity.  However, the examiner 
did find significant calluses on the bottoms of both feet 
along the metatarsophalangeal joints, and also on the fourth 
toes.  Moreover, the examiner noted that the veteran had 
initial surgery of the right foot back in 1972 or 1973, and 
that this information was not noted on the previous report.  
Based on the foregoing, the examiner's impression was of 
plantar callosity bilateral feet with hammertoe deformities, 
postoperative and recurrent, particularly of the second toes, 
bilateral.

X-rays were taken of both feet as part of the July 1997 VA 
examination.  The right foot X-ray showed heel spur, and 
spurring along the dorsal surface of the scaphoid.  
Otherwise, normal.  The left foot X-ray noted no change since 
May 1995.  There was heel spur, and possible second digit 
hammertoe.

Additional VA treatment records were subsequently obtained 
that covered the period from August 1996 to December 1997.  
These records include copies of the July 1997 X-rays, but 
otherwise made no pertinent findings regarding the veteran's 
feet.

In a January 1998 rating decision, the RO denied service 
connection for hammertoe deformity, second toes, both feet.  

A new VA examination of the feet was accorded to the veteran 
in August 1998.  The examiner noted that the veteran's claims 
file was available for review.  The veteran reported that 
since his last examination, his feet, in general, had gotten 
somewhat worse.  He reported that he continued to have pain 
on the bottom of his feet from the calluses.  It was noted 
that he had had surgery for hammertoes on his feet, 
bilaterally.  Specifically, on the second and third toes of 
each foot.  The veteran also reported that the pain was 
coming back, and that he also had increased hammertoe 
development on the other toes of his foot.  Calluses were 
also forming on the tips of those toes.  Additionally, the 
calluses that he had had on his feet had returned, 
particularly on the lateral aspects of his big toes.  The 
veteran reported that he shaved these calluses off 
periodically.  The calluses that run along the metatarsal 
plantar aspect of his toes were present as well.  He reported 
that the pain was such, from the calluses and the hammertoes, 
that if he stood for any great length of time, he got 
uncomfortable.  Also, he would become uncomfortable if he 
walked more than one-eighth of a mile.  The veteran reported 
that he took ibuprofen twice daily to control his symptoms.  
Further, he wore inserts bilaterally, as well as special 
boots.  These inserts and boots reportedly helped him 
considerably with the support and the pain and the general 
ability to get along.  It was noted that activity in general 
made the condition worse, while rest generally made the 
condition better.  Unfortunately, the veteran did not appear 
to have lost any significant weight, which generally 
exacerbated the foot condition.

Examination of the right foot showed a well-healed scar at 
the base of the second toe on the dorsum of the foot.  The 
examiner found a callus on the medial aspect of the great 
toe, which he noted was 2 cm in length and 0.5 cm in depth.  
The examiner also found some very shallow calluses along the 
metatarsal ridge on the dorsum of the foot.  There were no 
calluses on the tips of the toes of the right foot.  Flat 
feet were not noted, although there was a moderate arch in 
the right foot.  Examination of the left foot showed similar 
calluses on the great toe, and similar scar on the dorsum of 
the foot.  This was at the base of the third toe and not the 
second toe of the left foot.  The examiner also noted that 
the veteran had some calluses on the tip of the fourth toe on 
the left foot from a hammertoe.  Further, the examiner found 
that the veteran had pronounced hammertoes on all his toes.  
It was noted that the fifth, fourth, and the third were the 
worst, less so on the second toe which had been surgically 
corrected.  On manipulation of the foot, there was no 
particular loss of function of range of motion of the 
forefoot to the midfoot itself.  However, examination of the 
toes showed that they were consistent with hammertoe 
development.  As a result of the hammertoes, there 
approximately 28 to 30 percent loss of range of motions in 
the toes.  No vascular changes were noted.  Based on the 
foregoing, the examiner diagnosed chronic callosities of the 
feet, bilaterally, and as described above.  The examiner also 
diagnosed hammertoes, status post surgery.  Furthermore, the 
examiner opined that, based upon clinical examination and 
observation, there was an approximate 40 percent loss of 
functional ability, secondary to pain and effects of the 
callosities on the feet.

In a January 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 10 percent disability rating for 
bilateral plantar callosities.  The RO noted the findings of 
the August 1998 VA examination, including the examiner's 
opined that there was an approximate 40 percent loss of 
functional ability, secondary to pain and effects of the 
callosities on the feet.  However, the RO also noted that the 
examiner had a co-diagnosis of hammertoes.  As loss of 
function was shown with the hammertoes, the RO concluded that 
it was not considered in the evaluation of the bilateral 
plantar callosities since the examiner noted that there was 
no particular loss of function of the range of motion of the 
forefoot to mid foot.  Therefore, the RO concluded that no 
loss of function was shown, and the evaluation was continued 
at 10 percent.

Legal Criteria:  Plantar callosities.  In evaluating 
disabilities of the musculoskeletal system, additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  As the rating 
schedule does not contain a rating code specifically setting 
forth criteria for evaluating plantar callosities, the RO 
rated the disability utilizing the criteria in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  Under this Code, unilateral 
or bilateral anterior metatarsalgia (Morton's Disease) 
warrants a 10 percent evaluation.  As this is the maximum 
rating available under Diagnostic Code 5279, an increased 
disability rating is not available.

Diagnostic Code 5282 provides criteria for hammertoes.  
However, since service connection was denied for hammertoes 
in a January 1998 rating decision, this Code is not for 
application in the instant case.

Other potentially applicable rating criteria include 
Diagnostic Code 5284, which provides a 10 percent rating for 
moderate injuries of the foot.  Moderately severe injuries 
are rated as 20 percent disabling, and severe injuries are 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

Analysis:  Bilateral plantar callosities.  In the instant 
case, the Board notes that VA examinations conducted in April 
1994 and July 1997 found that the veteran was able to walk 
without significant difficulty, nor was significant swelling 
noted on either of these examinations.  However, at the most 
recent VA examination of the veteran's feet, conducted in 
August 1998, the examiner opined that, based upon clinical 
examination and observation, there was an approximate 40 
percent loss of functional ability, secondary to pain and 
effects of the callosities on the feet.  Additionally, the 
veteran reported that the pain he experienced from the 
callosities had increased, and that he could not walk for 
more than one-eighth of a mile before it became 
uncomfortable.

The Board notes that the medical evidence on file indicates 
that the veteran's foot problems are due in part to his 
hammertoes, and that service connection was denied for 
hammertoes by a January 1998 rating decision.  However, given 
the August 1998 VA examiner's opinion regarding functional 
loss due to pain and callosities, the veteran's complaints of 
increasing severity at this examination, and resolving all 
reasonable doubt in favor of the veteran (38 C.F.R. §§ 3.102, 
4.3), the Board is of the opinion that the evidence on file 
shows that the veteran's bilateral plantar callosities more 
nearly approximates the criteria of moderately severe 
impairment as contemplated by Diagnostic Code 5284.  Thus, 
the veteran is entitled to the next higher rating of 20 
percent under Diagnostic Code 5284.  See 38 C.F.R. § 4.7.

The Board notes that in the January 1999 Supplemental 
Statement of the Case, the RO determined that the results of 
August 1998 VA examination indicated that the functional loss 
was due to the hammertoes and not to the callosities.  
However, the Court has long maintained that neither the Board 
nor the RO can reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As no 
clarification was obtained from the August 1998 VA examiner, 
nor was any other additional medical evidence obtained, the 
Board must accept the examiner's opinion in the light most 
favorable to the veteran.  See 38 C.F.R. §§ 3.102, 4.3.  As 
stated above, the Board has determined that the examiner's 
opinion supports assignment of a 20 percent disability 
rating.

Background:  PTSD.  The veteran's original claim of 
entitlement to service connection for PTSD was received in 
December 1993.  

VA medical records were obtained that covered the period from 
December 1993 and March 1994.  These records show the veteran 
was hospitalized from December 1993 to January 1994 following 
suicidal ideation.  It was noted that there was no history of 
previous attempts, and that this was his first psychiatric 
hospitalization.  It was also noted that the veteran was last 
employed as a deputy sheriff four years earlier, when he 
received medical retirement secondary to back trauma.  
Emotional and behavioral assessment found the veteran to be 
oriented times four.  Dementia symptoms were absent.  Both 
his thought and speech were found to be clear.  His memory 
was found to be intact.  The veteran's activity level was 
found to be hyperactive.  No hallucinations were present.  
His judgment was impulsive, and his affect blunted.  The 
veteran was not found to be suicidal in that he had no 
history of previous attempts, and no current intent or plan.  
Additionally, his cooperation was found to be guarded.  
Discharge diagnoses included major depression, chronic low 
back strain, status-post gastric stapling, and severe dental 
caries.  The remaining records include follow-up treatment 
for the veteran's depression.

The veteran underwent a VA PTSD examination in April 1994.  
At this examination, the veteran noted that he was suicidal 
once in the past; his December 1993 hospitalization.  He also 
reported that he planned to kill somebody in the past, and 
that he had them in his rifle range but did not shoot.  
Further, he reported that he had never had hallucinations.  
The veteran also reported that his appetite increased, with 
stomach stapling in 1985 and an increase in weight.  
Regarding his occupational history, it was noted that he last 
worked in 1989, when he fell and developed back problems.  
Further, it was noted that he continued to have difficulty in 
finding work because of his back problems.  With respect to 
his family, it was noted that the veteran was divorced, and 
that he had three children.

On mental status examination, the examiner noted that the 
veteran was a morbidly obese, casually dressed, clean and 
neat male.  The examiner also noted that he was tearful 
during the examination with decreased eye contact.  The 
veteran described his military service as being traumatic to 
him, and that when he first came home he had to sleep 
separately from his wife because he used to attack her in his 
dreams.  He reported that he had recurrent distressing 
dreams.  Also, he had had persistent avoidance of stimuli 
reminding him of Vietnam including flying, and seeing certain 
people.  The examiner noted that he did not like to recollect 
the events of the trauma, and that there was restriction of 
affect.  Moreover, the veteran had persistent feelings of 
difficulty of falling asleep or staying asleep and 
irritability or anger outbursts, as well as difficulty 
concentrating.  However, it was noted that his sleep problems 
were better with medication.  The examiner also noted that 
the veteran did not have a stress-related job termination 
last year, but did have a psychiatric hospitalization the 
previous year.  Based on the foregoing, the examiner 
diagnosed PTSD, delayed onset, mild to moderate; and a single 
episode of major depression.  The examiner opined that the 
veteran's prognosis was unknown, but noted that he had been 
receiving psychiatric care since December 1993.  He also 
opined that the veteran was capable and competent to handle 
funds.

In a November 1994 rating decision, the RO granted service 
connection for PTSD.  The RO found that the symptomatology 
was productive of definite impairment of working ability, but 
not considerable impairment of social and industrial 
adaptability.  Therefore, a 30 percent disability rating was 
assigned, effective December 23, 1993.  The RO also noted 
that a new VA examination would be scheduled in approximately 
two years, as the current 30 percent evaluation was not 
considered static.

The veteran appealed the above decision to the Board, 
contending that his disability was more severe than 
contemplated by the 30 percent rating.

Additional VA medical records were obtained that covered the 
period from June 1995 to August 1996.  These treatment 
records support the veteran's contention that his symptoms 
are variable in nature, in that he does well for a time but 
has a relapse which includes feelings of depression.  Among 
other things, these records show that the veteran had 
thoughts of suicide in November 1995.

A new VA psychiatric examination was accorded to the veteran 
in July 1997.  The examiner noted that the veteran's VA 
medical file and claims file were reviewed.  It was noted 
that the veteran was divorced, and that he lived with his 
girlfriend.  It was also noted that he was retired on 
disability from the Sheriff's Department.  The examiner 
summarized the veteran's history, as well as his current 
functioning.  This included an account of the veteran's daily 
activities.  Among other things, it was noted that he went to 
a café and had coffee with acquaintances on a daily basis.  
It was also noted that he did have friends, but that he 
tended to spend most of his time alone.  The examiner also 
listed the veteran's current medications, and specifically 
noted that his psychotropic medications had helped 
significantly with sleep and had reduced the traumatic 
nightmares.

On mental status examination, the examiner noted that the 
veteran was casually attired in a short sleeved shirt, jeans, 
boots, and a baseball cap.  The examiner found the veteran to 
be intact and cooperative, although somewhat wary as the 
interview began.  It was noted that the veteran talked in a 
soft spoken voice.  The examiner found the veteran's mood to 
be depressed, and noted that at one point he became emotional 
when talking about his Vietnam experiences and was close to 
tears.  His affect was found to be restricted in range and 
intensity, but appropriate to ideation.  His associations 
were tight, and there were no hallucinations or delusions.  
The examiner found that he was oriented in all three spheres.  
His immediate and recent memory were intact.  Further, he was 
able to do similarities correctly, and could spell the word 
"world" backwards.  He was also able to abstract common 
proverbs and gave routine responses to the hypothetical 
judgment problems.  Moreover, the examiner found the 
veteran's insight to be good, and that he was not immediately 
suicidal or homicidal.  Based on the foregoing, the examiner 
diagnosed PTSD and major depressive disorder.  He also noted 
that the veteran had multiple medical problems.  The examiner 
assigned a current Global Assessment of Functioning (GAF) 
score of 50, which indicated serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  The 
examiner also stated that the highest GAF score for the past 
year was 60, which indicated moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers of co-
workers).  Moreover, the examiner stated that the veteran 
continued to have active symptoms of PTSD, as well as 
significant depression.  The examiner opined that it seemed 
to be worsening over the last six months, but noted that the 
veteran was involved in intensive psychological and 
psychiatric treatment through the local VA Medical Center 
(VAMC).  

On file is a statement from D. M. Chatel, Ph.D., Chief of 
Psychology Services and Director, PTSD Clinical Team for the 
VAMC in Grand Junction, Colorado.  Dr. Chatel noted that he 
had been treating the veteran for PTSD since the previous 
year.  Dr. Chatel stated that the symptom presentation 
described in the July 1997 VA examination was very consistent 
with the symptom picture he had seen over the last year and a 
half.  However, Dr. Chatel believed that the GAF score of 50 
was somewhat higher than what he had generally observed in 
the veteran during therapy.  In Dr. Chatel's opinion, the 
veteran's GAF score averaged in the 40 to 45 range quite 
consistently during this time.  It is noted that a GAF score 
of 40 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

Additional VA medical records were subsequently obtained that 
covered the period from August 1996 to December 1997.  These 
treatment records support the veteran's contention that his 
symptoms are variable in nature.  Among other things, these 
records show the veteran had suicidal ideation in May 1997, 
but denied it at other periods.

In a January 1998 rating decision and concurrent Supplemental 
Statement of the Case, the RO increased the disability rating 
for the veteran's PTSD to 50 percent, effective December 23, 
1993.

A new VA psychiatric examination was accorded to the veteran 
in August 1998.  The examiner noted that the veteran's claims 
file and medical file were reviewed at the time of the 
evaluation.  At this examination, the veteran reported that 
he last worked in October 1989, when he injured his back 
while serving as a deputy sheriff.  Since that time he had 
done odd jobs, but nothing consistently.  The veteran also 
indicated that his symptoms were basically stable compared to 
the previous year, and that some aspects were actually 
improved.  For instance, he stated that the increase in his 
disability rating had actually reduced the financial strain 
he had been under.  He also reported that he and his 
girlfriend had moved, and that he was currently a caretaker 
of a 29 acre parcel of land.  They received free rent in 
exchange for his doing odd jobs around the property and 
irrigating the hayfields.  It was noted that this gave the 
veteran some sense of accomplishment.  It was also noted that 
the veteran had two horses he was allowed to keep on the 
property.  The veteran reported that he enjoyed riding in the 
mountains when he felt stressed and needed some isolation.  
He also reported that his relationship with two of his 
daughters had improved, even though he still did not have a 
good relationship with his middle daughter.  He reported that 
his youngest daughter was in college, and that his oldest 
daughter sent her daughter to stay with him for a month 
during the past summer.  With regard to the veteran's 
symptoms of PTSD, the examiner noted that they seemed 
basically unchanged.  The veteran reported that his symptoms 
were variable in nature.  He stated that he would do well for 
a time and would then have periods of significant social 
isolation and the need to get away from people.  Similarly, 
his sleep would be improved for awhile, and then be very 
disrupted.  Also, there were times he could tolerate being 
around people for a short period of time, but inevitably he 
would need to break away from them.  The veteran reported 
that he could tell when he was feeling depressed, and that he 
may not do well in the evening.  During those times he will 
sleep in a chair so that he does not startle and injure his 
girlfriend.  The veteran stated that his concentration was 
poor, that he had easy irritability, and was frequently 
hypervigilant.  He reported that he was always looking to see 
if someone was watching him.

On mental status examination, the examiner noted that the 
veteran was an overweight gentleman who was casually dressed 
in work boots, shorts, and a pullover shirt.  The examiner 
also noted that the veteran's left knee was in a brace, and 
that he wore a baseball cap.  The veteran's thoughts were 
found to be clear and logical without loosening of 
associations or flights of ideas.  There was evidence of 
auditory or visual hallucinations, but no delusions were 
noted.  Affect was restricted.  Mood was distant.  The 
examiner noted that the veteran described a variable mood 
with variable energy, motivation and sleep.  It was noted 
that the veteran's appetite was good for sweets, and that he 
had low libido.  The examiner found that the veteran had 
vague suicidal ideation without specific plan or intent.  On 
mini-mental-status-exam, the veteran was oriented to all 
spheres.  He could name three items immediately and at three 
minute recall.  He could name two objects, repeat a phrase, 
follow a command, copy a design, and write a sentence which 
said "Why am I doing this."

Based on the foregoing, the examiner diagnosed PTSD, 
secondary to experiences in Vietnam, and major depression, 
secondary to his PTSD.  Regarding psychosocial and 
environmental problems, the examiner identified social 
isolation, inability to work secondary to physical pain, and 
improved but still fragile financial situation.  A GAF score 
of 45 was assigned, and the examiner opined that the veteran 
was unable to sustain work around people in a social setting.  
Overall, the examiner found that the veteran seemed 
essentially unchanged since his last evaluation.  He 
continued to experience PTSD and depression.  The examiner 
opined that the veteran was capable of managing his VA 
benefits in his own behalf.

Legal Criteria:  PTSD.  The VA Schedule of Ratings for Mental 
Disorders, was amended and re-designated as 38 C.F.R. § 
4.130, effective November 7, 1996.  61 Fed. Reg. 52,695-702.  
Under the current regulation, the evaluation criteria for 
mental disorders have substantially changed from the previous 
regulation.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  Consistent with the Court's decision 
in Karnas v. Derwinski, the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to November 7, 1996.

The criteria for evaluation of PTSD prior to this amendment 
provided for a 50 percent rating under Diagnostic Code 9411 
when the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms the 
reliability and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was assigned where it was demonstrated that the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment. Diagnostic Code 9411, as in effect prior to 
November 7, 1996.  The Board notes that each of the 
aforementioned three criteria for a 100 percent rating was an 
independent basis for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).

Under the current regulations, a 50 percent evaluation is 
provided where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

Analysis:  PTSD.  In the instant case, the Board finds that 
the medical evidence shows that the veteran is not entitled 
to a disability rating in excess of 50 percent under either 
the old or the new criteria.

The Board notes that the evidence clearly shows the veteran's 
PTSD has resulted in social and industrial impairment.  This 
is shown by the GAF scores reported by Dr. Chattel, and at 
the August 1998 VA examination.  Additionally, it is noted 
that the August 1998 examiner opined that the veteran was 
unable to sustain work around people in a social setting.  
Moreover, the VA treatment records support the veteran's 
contention that his symptoms are variable in nature, in that 
he does well for a time but has a relapse which includes 
feelings of depression.  The veteran has also reported that 
he experiences periods of significant social isolation and 
the need to get away from people.

The Board is of the opinion that the medical evidence does 
not support a finding that the veteran is unable to establish 
and maintain effective relationships.  The evidence shows he 
has had a girlfriend for several years, that his relationship 
with two of his three daughters has improved, and that he 
does have friends and acquaintances even though he often 
prefers to be by himself.  Consequently, even with the 
veteran's periods of depression and social isolation, the 
Board finds that the evidence does not meet or nearly 
approximate a finding that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired necessary for the next higher rating of 70 
percent under the old criteria.  

Furthermore, the Board notes that even though the veteran has 
occupational impairment as a result of his PTSD, the evidence 
- including all of the pertinent VA examinations on file - 
does not indicate that the psychoneurotic symptoms are pro-
ductive of more than considerable industrial impairment.  The 
psychoneurotic symptoms are not of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment necessary for the next higher 
rating of 70 percent under the old criteria.

Regarding the new criteria, the Board notes that the medical 
evidence does not show that the veteran's PTSD is manifest by 
obsessional rituals which interfere with routine activities.  
Even though this is indicated by the GAF scores assigned by 
Dr. Chatel and the August 1998 VA examiner, no such rituals 
are reported in any or the examination reports, or the VA 
treatment records.  As stated above, the veteran reported his 
routine, daily activities at the July 1997 VA examination.  
Further, the medical evidence does not show that the 
veteran's speech is intermittently illogical, obscure, or 
irrelevant.  His psychiatric hospitalization report from 
December 1993 to January 1994 noted that his speech and 
thought to be clear, and none of the VA examinations noted 
any problems with the veteran's speech.  The evidence does 
not show spatial disorientation either.  He was found to be 
oriented times four at the time of his December 1993 to 
January 1994 hospitalization, oriented to all three spheres 
at the July 1997 VA examination, and oriented to all spheres 
at the August 1998 VA examination.  Moreover, the evidence 
does not show neglect of personal appearance and hygiene.  
The veteran was noted to be casually dressed at all of the VA 
examinations, and the April 1994 VA examination specifically 
noted that he was clean and neat.

The Board notes that the medical evidence does show that the 
veteran has difficulty in adapting to stressful circumstances 
to include work and a worklike setting as a result of his 
PTSD.  For instance, the August 1998 VA examiner opined that 
the veteran was unable to work in a social setting due to his 
PTSD.  However, the evidence clearly shows that the veteran 
has not worked since 1989 because of his back problems.  The 
August 1998 examiner identified the inability to work 
secondary to physical pain as one of the veteran's 
psychosocial and environmental problems.

The Board also notes that the medical evidence does show 
frequent episodes of depression.  However, neither the 
treatment records nor the examination reports show that these 
episodes have affected the veteran's ability to function 
independently, appropriately, and effectively.  For example, 
his thoughts and speech were found to be clear at his 
December 1993 to January 1994 hospitalization.  Similarly, 
his thoughts were found to be clear and logical without 
loosening of associations or flights of ideas at the August 
1998 VA examination.  Additionally, the veteran's own 
statements indicate he is able to function in his role as 
caretaker of the 29 acre parcel of land.  The report of daily 
activities noted on the July 1997 VA examination also 
supports the finding that the veteran's PTSD has not affected 
his ability to function independently, appropriately, and 
effectively.

Similarly, while there is evidence of impaired impulse 
control in the form of irritability and angry outbursts, no 
reports of actual violent acts were noted in either the 
treatment records or the examination reports.  

The Board acknowledges that the evidence does show that the 
veteran has been treated for suicidal ideation in the past.  
His hospitalization in December 1993 was due to suicidal 
ideation, and episodes thereof are reported in the VA 
treatment records.  However, both the hospitalization report 
from this period, and the August 1998 VA examination report, 
noted that he had no specific plan or intent. 

The Board also notes that the veteran reported at the August 
1998 VA examination that his symptoms were basically stable 
compared to the previous year, and that he actually had 
improvement in some areas.  

For the reasons stated above, the Board finds that the 
evidence does not meet or nearly approximate the criteria for 
a 70 percent rating under the new criteria.  The Board has 
considered the applicability of "staged ratings," in 
accordance with the Court's holding in Fenderson v. West, 
supra.  However, even with the variable nature of the 
veteran's symptomatology, the Board finds that the evidence 
does not show any period, or "stage," where the severity of 
the veteran's PTSD met or nearly approximated the criteria 
for a disability rating in excess of 50 percent.

As the veteran does not meet or nearly approximate the 
criteria for the next higher rating of 70 percent under 
either the old or new criteria, it is axiomatic that he does 
not meet the criteria for 100 percent either.  


ORDER

Entitlement to a disability rating of 20 percent for 
bilateral plantar callosities is granted, subject to the 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

